DETAILED ACTION
This action is responsive to the Application filed on 06/28/2021. Claims 1-13 are pending in the case. Claims 1, 12, and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-113368, filed on 06/30/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is objected to because it is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. 

Claim Interpretations/Examiner’s Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Further, during examination, the claims must be interpreted as broadly as their terms reasonably allow (see In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)). The following is provided to aid the reader in understanding how at least some claim elements (also commonly referred to as claim limitations), as a whole, have been considered in the rejections below:
“while” [e.g. line 4 of claim 5] = The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, as currently claimed, the conditional statement introduced by and/or directly depending upon the condition “while the user is on a move” does not appear to carry considerable patentable weight for the purposes of prior art analysis. See “Contingent Limitations” in MPEP § 2111.04, subsection II and/or MPEP § 2143.03. In other words, even though the prior art rejection included below does not depend on the following technicality, as currently claimed, functionalities that currently depend on the “while the user is on a move” condition being true/triggered may not be narrowing the claim to the extent they may have been intended since, for purposes of prior art analysis, any prior art scenario showing at least one mappable instance wherein the contingency/triggering condition is 

Claim Objections
Claims 3-8, 11, and 12 are objected to because of the following informalities:
Claim 3:
Line 2 improperly reintroduces the limitation “data” (antecedent basis for this limitation had already been established in line 2 of parent claim 2). 
Claim 4:
Lines 1 and 2 improperly reintroduce the limitation “layouts” (antecedent basis for this limitation had already been established in line 2 of parent claim 2). 
Line 4 recites “for said each screen” where “for  said screen” was apparently intended.
Claim 5:
Line 2 improperly reintroduces the limitation “layout” (antecedent basis for this limitation had already been established in line 5 of parent claim 1). 
Claim 6:
Line 2 improperly reintroduces the limitation “data
Line 2 also improperly reintroduces the limitation “options” (antecedent basis for this limitation had already been established in line 2 of parent claim 2). 
Line 2 recites the limitation “the initial screen,” which lacks proper antecedent basis. This issue is perpetuated throughout its dependent claims 7 and 8.
Claim 7:
Line 2 improperly reintroduces the limitation “data” (antecedent basis for this limitation had already been established in line 2 of parent claim 2). 
Claim 11:
Line 1 recites “wherein the layout includes arrangement” where “wherein the layout includes an arrangement” was apparently intended.
Claim 12:
Lines 4-5 improperly reintroduce the limitations “receiver,” “transmitter,” “memory,” and “processor” (antecedent basis for these limitations had already been established in lines 2-3 of the same claim). 
Line 11 recites “represents classification” where “represents a classification” was apparently intended.
Line 18 improperly reintroduces the limitation “data” (antecedent basis for this limitation had already been established in line 12 of the same claim). 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 13 recites the limitation “inferring a layout of a screen optimized for the user” (in lines 5 and 3, respectively). This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that the step is executed by a processor/terminal device and rendered on a generic display, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor”/“terminal device” language, “inferring” in the context of this claim encompasses the user observing and then mentally inferring what they think would be an “optimized” layout. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP § 2106.04(a)). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a generic “terminal device” (with its generic computing components) – using a processor/device to perform/output the inference. The processor/device in these claims is recited at a high-level of generality (i.e., as a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the inference and using a display to output the results of said inference amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See, for example, how neither “gathering and analyzing information using conventional techniques and displaying the result” (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) nor “a specific, structured graphical user interface that improves” {the user experience} (Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017)) were determined by the courts to be sufficient to show an improvement to technology. As such, claims 1 and 13 are not patent eligible. 
Dependent claims 9-11 do not overcome these issues because they merely explore different permutations of the same abstract idea(s) indicated above (i.e. different ways of carrying out the inference mental process) on a generic computer without including additional elements that are sufficient to amount to significantly more than the judicial exception. For example, dependent claims 9-10 merely mention e.g. “situation” and “operation log” data, which are labels for data that amount to non-functional descriptive material, as explained in MPEP § 2111.05), which is a core/basic computing functionality, and also further delve into the aforementioned abstract idea of making an inference decision/selection (which as explained above, falls into the “Mental Processes” category) without adding significantly more. Similarly, claim 11 merely describes non-functional descriptive material and/or ideal intended uses for the layout (e.g. the ideal formatting of otherwise application-agnostic data), without sufficiently narrowing the aspects of parent claim 1 to include significantly more than the mere execution of the abstract idea on a generic computer. As such, dependent claims 9-11 are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term “optimized” in claims 1-3, 6, 7, 12, and 13 is a relative term which renders the claim indefinite. The term is not defined by the optimized” as currently recited is unclear and/or otherwise improperly dependent on subjectivity/perspective/opinion. Additionally/alternatively (and for similar reasons), these claims are also indefinite in that they fail to point out what is included or excluded by the claim language. In other words, by implicitly relying on the term “optimized” to describe the alleged benefits of the specification as a whole, the claims 1-11 and 13 are omnibus type claims.
Moreover, dependent claim 5 recites “a transparent background” (e.g. lines 2 and 4 of claim 5). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “transparent” in claim 5 is used by the claim to apparently mean “video,” while the accepted meaning is “having the property of transmitting light without appreciable scattering so that bodies lying beyond are seen clearly” and/or “fine or sheer enough to be seen through.” 1 The term is indefinite because the specification does not clearly redefine the term. In other words, after taking into consideration fig. 10D and paragraphs 125-127 of the Specification, it appears that Applicant may not have attempted to allege an operability to literally transform the transparent” in the traditional sense of the word, but instead said feature appears to have been intended as a metaphor of sorts to be associated with a functionality wherein a video is rendered on the screen of the device. As such, for purposes of prior art analysis, the Office will adopt this latter interpretation instead of the former. Along these lines, Applicant is also respectfully reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims, 2 and that a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. 3 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compain et al. (US Patent Application Pub. No. 2014/0181634, hereinafter “Compain”).

As to independent claims 1 and 13, Compain shows a terminal device used by a user [¶¶ 25 & 74] and a concomitant method [¶ 03], comprising:
a display [display 554 (¶ 80)];
a memory [memory 564 (¶ 80)];
and a processor [processor 552 (¶ 80)] configured to execute:
inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display [“In general, one aspect of the subject matter described in this specification may be embodied in systems, methods performed by data processing apparatus and non-transitory computer storage media encoded with computer programs that include the actions of receiving feedback from a client device at which a presentation page of content items is displayed, the received feedback relating to an affirmative act performed by the user, determining, based at least in part on the received feedback, whether the user is likely to perform a predetermined action relative to one or more of the content items, based on a result of the determining, selectively identifying one or more replacement content items and transmitting the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the plurality of content items.
presentation page may be a dynamic webpage and at least one of the content items may be an independently replaceable advertisement. The affirmative act performed by the user may involve an action from which disinterest in one or more content items can reasonably be inferred. Determining whether the user is likely to perform the predetermined action may involve inferring whether the user is likely to perform an action indicating interest in one or more content items. Inferring whether the user is likely to perform an action indicating interest in one or more content items may involve deciding whether the user is likely to click on a link associated with a content item.” (¶¶ 03-04) | For even further context/examples of displaying optimized layouts based on inferences about the user, see also ¶¶ 38-49.].

As to dependent claim 2, Compain further shows:
a receiver [e.g. communication interface 566/transceiver 568 (¶ 80)] configured to receive data that represents options of layouts [e.g. the user device receives content item layout options (¶¶ 30 & 38-41)] optimized for a user group to which the user belongs [e.g. optimized for a user having certain demographics/traits (¶¶ 05, 65, & 73)], from an information processing device [e.g. server/computer device 500 (¶¶ 41 & 74)], wherein the inferring selects the layout optimized for the user from among the options [e.g. the inferring selects the layout optimized for the user from among the options (¶¶ 03-05, 65, & 73)].

As to dependent claim 3, Compain further shows:
wherein the processor causes the receiver to further receive data that represents selection logic of the layouts, and wherein the inferring narrows the options based on the selection logic, to select the layout optimized for the user from among the options that are narrowed [e.g. out of all of the possible content items/layouts that were received from the server, the processor narrows down these options to select a most relevant/optimized layout (¶¶ 05, 27-32, 65, & 73)].

As to dependent claim 4, Compain further shows:
wherein the layouts include layouts common to a plurality of screens, and layouts for each screen, and wherein the inferring makes a selection from among the layouts common to the plurality of screens and from among the layouts for said each screen [e.g. choosing between a user/device-specific screen or a more generalized screen based on common traits (¶¶ 05, 27-32, 65, & 73)].

As to dependent claim 5, Compain further shows:
wherein the layouts common to the plurality of screens include a layout presenting a transparent background [e.g. a layout presenting video content (¶¶ 23-25 & 51-63)], and wherein the selection logic includes a rule of selecting the layout presenting the transparent background [e.g. “a logic engine applying pre-defined rules” (¶ 05) | see also ¶¶ 32, 39, & 65-67] while the user is on a move [e.g. while the user moves in at least some manner (¶¶ 46-49 & 51-63)].

As to dependent claim 6, Compain further shows:
wherein the processor causes the receiver to further receive data that represents options of the initial screen optimized for the user group, from the information processing device, and wherein the inferring selects the initial screen optimized for the user from among the options, and displays the selected initial screen on the display [e.g. the same inference-based optimized layout selection features explained above with respect to parent claims 1-2 also apply herein with respect to which layout/screen/content items are displayed first/initially, before even further “optimization” is carried out (¶¶ 70-73) | For even further context/examples of the “initial screen” aspect, see also ¶¶ 03-05, 38-49, & 65-67.].

As to dependent claim 7, Compain further shows:
wherein the processor causes the receiver to further receive data that represents selection logic of the initial screen, and wherein the inferring narrows the options based on the selection logic, to select the initial screen optimized for the user from among the options that are narrowed [e.g. out of all of the possible initial/starting screens/layouts/content items that were received from the server, the processor narrows down these options to select a most relevant/optimized initial screen (¶¶ 05, 27-32, 65, & 73)].

As to dependent claim 8, Compain further shows:
wherein the data received by the receiver includes, as the options of the initial screen, at least one of a search screen [¶¶ 26-35], a campaign screen [¶¶ 36-37], a coupon screen [¶ 20], a listing screen [¶¶ 28-37], an item screen browsed most recently [¶ 05], a saved search screen [¶¶ 26-35], or an electronic settlement screen [e.g. the data received by the receiver includes, as the options of the initial screen, at least one of the options mapped herein.].

As to dependent claim 9, Compain further shows:
wherein the memory stores situation data that represents a situation of the user, and operation log data that represents a history of operations performed by the user, and wherein the inferring infers the layout, based on the situation data and the operation log data [“Determining whether the user is likely to perform the predetermined action may be performed by a logic engine applying pre-defined rules. One or more of the rules may be based on factors including one or more a nature of the affirmative act performed by the user, a duration of time spent on the presentation page by the user, demographics of the user, browsing history of the user, a type of the client device, a geographic location of the client device, and one or more other external factors. The pre-defined rules may be defined by one or more of a publisher of the presentation page, a content sponsor of at least one content item, and the user. Selectively identifying one or more replacement content items may involve applying one or more of the pre-defined rules.” (¶ 05) | For even further context/examples of “situation data” and “operation log data,” see also ¶¶ 51-63.].

As to dependent claim 10, Compain further shows:
wherein the inferring determines whether to change the layout of the screen being displayed on the display, based on a change in the situation of the user represented in the situation data [e.g. the inferring determines whether to change the layout of the screen being displayed on the display, based on a change in the situation of the user represented in the situation data (¶¶ 05 & 51-63)].

As to dependent claim 11, Compain further shows:
wherein the layout includes arrangement of at least one of an image of an item, an item name, or a description [e.g. the layout includes arrangement of at least one of an image of an item, an item name, or a description (¶¶ 23-25, 44, & 63)].

As to independent claim 12, Compain shows a screen display system [¶ 03] comprising:
a terminal device [e.g. client/user device 106 (¶ 25) / computing device 550 (¶ 74)] including a transmitter [e.g. communication interface 566/transceiver 568 (¶ 80)], a receiver [e.g. communication interface 566/transceiver 568 (¶ 80)], a display [display 554 (¶ 80)], a memory [memory 564 (¶ 80)], and a processor [processor 552 (¶ 80)], and used by a user [“A user device 106 is an electronic device that is under the control of a user and is capable of requesting and receiving resources over the network 102. {…}” (¶ 25) | ¶ 80];
and an information processing device [e.g. server/computer device 500 (¶ 74)] including a receiver, a transmitter, a memory, and a processor, and communicably connected with the terminal device [e.g. information processing device 500 includes its own receiver, transmitter, memory, and processor, and is communicably connected with the terminal device 106/550 (¶¶ 74-79)], 
wherein the processor of the information processing device executes [e.g. fig. 4A; ¶¶ 64-68]: 
causing the receiver of the information processing device to receive situation data that represents a situation of the user and operation log data that represents a history of operations performed by the user, from the terminal device [“FIG. 4A is a flowchart of an example process 400 performed by a server system to facilitate selectively replacing—in response to inferring likely disinterest—content items in a presentation page displayed at a client device (e.g., a webpage displayed in a browser window executing on the client device). The process 400 operates in a context in which the user is aware of, and has consented to, the use of user interaction feedback to facilitate selective replacement of content items. At 405, the process 400 receives feedback from a client device that displays a presentation page composed of multiple content items (e.g., clickable advertisements), one or more of which are selectively and independently replaceable. The received feedback relates, e.g., to an affirmative act performed by the user such as moving a cursor past a displayed content item without also performing a predetermined action such as clicking on the displayed content item, changing a configuration of the display (e.g., resizing or scrolling a display window) in a manner that expresses disinterest in one or more of the content items, or the like. In an implementation, the feedback from the client device is collected by a system controlled by a publisher of the presentation page and relayed to an analytics engine for analysis and storage.” (¶ 64) | For even further context/examples of “situation data” and “operation log data,” see also ¶¶ 03-05 & 51-63.], 
determining an option of a layout optimized for each user group that represents classification of users [“At 410, the process 400 determines, based at least in part on the received feedback but potentially also on other information, whether the user is likely to perform a predetermined action relative to one or more of the content items displayed in the presentation page. For example, assuming that the content item is a clickable ad and the predetermined action is clicking on the ad (thereby expressing interest in the ad), the process 400 may infer from the received feedback relating to affirmative user acts that the user is unlikely to click on the displayed ad. In an implementation, this determination may be made by the content replacement logic engine, which communicates with the analytics engine storing the received feedback relating to the affirmative user acts. The logic engine may use a set of predetermine rules to decide when a content item is to be replaced and potentially also the nature or type of content item that should serve as the replacement. The logic engine's rules may be based on any or all of several different factors such as the quantity and/or nature of the affirmative acts (e.g., the affirmative act of scrolling the browser window to obscure the content item may be accorded a higher weight than, e.g., the affirmative act of mousing over the content window without clicking on it), the duration of time spent on the presentation page, the user's demographics, the user's browsing history, the type of client device (e.g., desktop, table or smartphone), the type of browser application, the device's geographic location, other external factors (e.g., time of day) or the like.
At 415, based on a result of the determination in 410, the process selectively identifies one or more replacement content items. For example, if the process 400 determines at 410 that replacement of a content item in the presentation page is appropriate or otherwise warranted, then the process 400 identifies a specific available content item to serve as the replacement. In an implementation, in cooperation with the content item server, the logic engine applies one or more rules relating to the replacement selection and suitability to identify a specific replacement content item. The rules applied by the logic engine potentially may be specified and/or modified by one or more various entities including the presentation page publisher, the advertiser, and/or the user. {…}” (¶¶ 65-67)], and 
causing the transmitter of the information processing device to transmit data that represents the determined option [“Next, after one or more replacement content items have been identified in 415, at 420 the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items. Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used to replace each content item independently and selectively, and without refreshing, changing or otherwise disrupting other content on the presentation page.” (¶ 68)], and 
wherein the processor of the terminal device executes [e.g. fig. 4B, ¶¶ 70-73]: 
causing the transmitter of the terminal device to transmit the situation data that represents the situation of the user and the operation log data that represents the history of the operations performed by the user, to the information processing device, causing the receiver of the terminal device to receive data that represents the option, from the information processing device, and selecting the layout optimized for the user from among the options [“At 445, the process 430 transmits feedback corresponding to the detected affirmative user action to a server system (comprised, e.g., of an analytics engine, a replacement logic engine and a content item server) at which, for example, content replacement decisions (e.g., whether to replace and, if so, with what it should be replace) may be made. At 450, the process 430 receives from the server system one or more replacement content items that were selected based at least in part on the transmitted feedback. Lastly, at 455 the process 430 updates the displayed presentation page (e.g., without affecting other content on the page) to replace one or more of the displayed content items with the received one or more replacement content items.” (¶ 72) | For even further context/examples of receiving, selecting, and displaying an “optimized” layout on the terminal device, see also ¶¶ 03-05 & 38-49.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Gajos, K. "Automatically Generating Personalized User Interfaces." 2008. https://web.archive.org/web/20170705133643/http://aiweb.cs.washington.edu/ai/puirg/papers/kgajos-dissertation.pdf
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
VERKASALO; Hannu
US 20150100887 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”

US 20160267056 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Raskovic; Milos et al.
US 20190095803 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Lee; David Benjamin et al.
US 20160092405 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
BRIGHAM; Christopher et al.
US 20140379615 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Lee; David
US 20180232340 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Kaehler; Adrian et al.
US 20180157398 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Shaw; Philip Antony et al.
US 20160227291 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Ahas; Ahto
US 20210049666 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
KOREN; Dan et al.
US 20170344656 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Howard; Joe R. et al.
US 20140075324 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
D'Aloisio; Nicholas et al.
US 20150286383 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
BAI; Meilin et al.
US 20170116543 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Forstall; Scott et al.
US 20070101297 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Falchuk; Benjamin W. et al.
US 20090037832 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
HWANG; Minkyung et al.
US 20150296145 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”

US 20140222979 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Wilkins; David
US 20080263467 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Zia; Khurram Mahmood et al.
US 20200051338 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Cabrera, JR.; Esteban et al.
US 20180042558 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
YAMAGUCHI; Takuma et al.
US 20190171902 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Wood; Christopher et al.
US 20120131098 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Todd; Marc
US 20210019982 A1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”
Grosz; Aryk Erwin et al.
US 9077823 B1
“inferring a layout of a screen optimized for the user, and displaying the screen with the inferred layout on the display”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173



/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                             




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/transparent
        2 See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993).
        3 See MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).